i          i         i                                                                              i       i        i




                                     MEMORANDUM OPINION

                                              No. 04-08-00652-CR

                                         IN RE Delfino GONZALEZ

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 1, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Delfino Gonzalez seeks a writ of mandamus compelling the Universal City Municipal Court

“to set aside and quash or dismiss outstanding warrant order.” This court’s mandamus jurisdiction

is governed by section 22.221 of the Texas Government Code, which expressly limits the mandamus

jurisdiction of our court to: (1) writs against a district court judge or county court judge in our

district; and (2) all writs necessary to enforce our jurisdiction. TEX. GOV’T CODE ANN. § 22.221

(Vernon 2004). Thus, this court has no authority to issue a writ of mandamus against a municipal

court judge unless it is necessary to enforce our jurisdiction. In re Dockery, No. 04-07-0013-CV,

2007 WL 595057, *1 (Tex. App.—San Antonio February 28, 2007, orig. proceeding) (mem. op.).

Relator does not argue that issuance of the writ is necessary to enforce this court’s jurisdiction.


         … Relator asserts this matter arises from proceedings in Bexar County, but he does not identify the trial court
           1

or provide a cause number.
                                                                             04-08-00652-CR


     Accordingly, the petition for writ of mandamus is dismissed for lack of jurisdiction.



                                                       PER CURIAM



DO NOT PUBLISH




                                           -2-